MEMORANDUM **
Jorge Morales Sosa, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We review the denial of a motion to reopen for abuse of discretion, see Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion when it determined that Sosa’s motion to reopen was not timely. See 8 C.F.R. § 1003.2(c)(2) (an alien seeking to reopen proceedings before the BIA must file the motion to reopen no later than 90 days after the final administrative decision). Sosa also failed to present evidence that he exercised diligence in filing the motion after meeting with new counsel and discovering his initial attorney’s alleged ineffective assistance. See Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.2003) (equitable tolling is available to a petitioner who establishes that he suffered from deception, fraud or error, and exercised due diligence in discovering such circumstances).
We do not review Sosa’s remaining claims, which were adjudicated by this Court in Sosa v. Ashcroft, No. 02-71209 (9th Cir. Aug. 7, 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.